Citation Nr: 1110083	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an compensable initial disability rating for right hip trochanteric bursitis for the period prior to December 8, 2009.

2.  Entitlement to an initial 10 percent rating for right hip trochanteric bursitis for the period from December 8, 2009, to November 8, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis for the period beginning November 9, 2010.

4.  Entitlement to an initial compensable disability rating for left hip trochanteric bursitis for the period prior to December 8, 2009.

5.  Entitlement to an initial 10 percent rating for left hip trochanteric bursitis for the period beginning December 8, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hip trochanteric bursitis, and assigned a noncompensable (zero percent) rating for both.  The Veteran appealed both initial ratings for his hips.

This appeal was previously before the Board in July 2010.  The Board remanded the Veteran's right hip claim so that the Veteran could be afforded his requested Board hearing.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in December 2010 before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.
During an October 2009 Decision Review Officer hearing at the RO, the Veteran withdrew his claim regarding his left hip.  During a July 2010 RO hearing, the decision review officer noted that the Veteran's left hip claim was being withdrawn as an issue on appeal.  However, during the December 2010 Board hearing both the right and left hips were addressed, and the Board accepted testimony regarding claims for increased ratings for the right and left hip.  The December 2009 SSOC also addressed both hip claims.  As such, the Board will consider the left hip claim as also on appeal in the decision. 

Additional evidence was received after the last issued Supplemental Statement of the Case (SSOC); however, it was accompanied by a waiver of RO review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  For the period prior to December 8, 2009, right hip trochanteric bursitis was manifested by painful motion.  

3.  For the period from December 8, 2009, to November 8, 2010, right hip trochanteric bursitis was manifested by X-ray evidence of degenerative changes with painful motion.

4.  Beginning  November 9, 2010, right hip trochanteric bursitis is manifested by flexion limited to 30 degrees.

5.  For the period prior to December 8, 2009, left hip trochanteric bursitis was manifested by painful motion.  

6.  For the period beginning December 8, 2009 left hip trochanteric bursitis was manifested by X-ray evidence of degenerative changes with painful motion.

CONCLUSIONS OF LAW

1.  For the period prior to December 8, 2009, the criteria for an initial compensable disability rating for right hip trochanteric bursitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019 (2010).

2.  For the period from December 8, 2009, to November 8, 2010, the criteria for an initial disability rating of 10 percent for right hip trochanteric bursitis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019 (2010).

3.  The criteria for a rating of 20 percent, and no higher, for right hip trochanteric bursitis are met for the time period beginning November 9, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5252 (2010).

4.  For the period prior to December 8, 2009, criteria for an initial compensable rating for left hip trochanteric bursitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5252 (2010).

5.  Beginning December 8, 2009, the criteria for an initial rating of 10 percent, and no higher, for left hip trochanteric bursitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5019, 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in June 2007.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the June 2007 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in September 2007 and December 2009 to assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

The United States Court of Appeals for Veterans Claims (the Court) held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 must be considered.  The Court also held that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

With any form of arthritis, painful motion is an important factor of disability; the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures, should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

5019
Bursitis.
Bursitis  will be rated on limitation of motion of affected parts, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

5250
Hip, ankylosis of:

Unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated
903

Intermediate
70

Favorable in flexion at an angle between 20º and 40º and slight adduction or abduction
60
3 Entitled to special monthly compensation
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2010)

5251
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010)

5252
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010)

5253
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010)

5254
Hip, flail joint   
80
38 C.F.R. § 4.71a, Diagnostic Code 5254 (2010)

  
38 C.F.R. § 4.71, Plate II (2010)


Factual Background

An October 2003 VA examination noted that the Veteran's bilateral hip range of motion was entirely normal with 0-125 degrees of flexion, 0-30 degrees of extension, adduction from 0-25 degrees, abduction from 0-45 degrees, internal rotation 0-60 degrees bilaterally, and external rotation 0-40 degrees bilaterally.  At that time, the examiner could not elicit popping or dislocation.

In April 2007, the Veteran filed a claim for multiple issues, including bilateral hip conditions.  He stated he injured his hips while in Ranger school while participating in ruck marches, and after a 500 meter run with a 250-pound soldier on his back.  He additionally reported that following Ranger school he performed approximately 13 jumps.

Private physician records from Dr. G.V.D. from December 2006 noted that the Veteran complained of right hip pain.  A handwritten notation indicated that bilateral hip x-rays films were positive for osteoarthritic changes.  

A March 2007 physical examination from private physician J.H.A. included range of motion studies of both hips as follows:


Right
Left
Flexion
0 to 125 degrees
0 to 125 degrees
Abduction
0 to 60 degrees
0 to 60 degrees
Adduction
0 to 30 degrees
0 to 30 degrees
External rotation
0 to 60 degrees
0 to 50 degrees
Internal rotation
0 to 35 degrees
0 to 40 degrees

He additionally noted no pain on range of motion on the right side, and did not comment as to left side pain.  He reported a slight popping of the hips on clinical examination, but it was inconsistent and there was no tenderness to the sciatic notch region.  Dr. J.H.A. reviewed x-rays from Dr. G.V.D., which he noted showed a small spur in the right hip and a bone island in the region of the lesser trochanter.  The diagnosis was right hip, slight pop, rule out acetabular labral abnormality/femoral acetabular impingement syndrome and left hip, rule out acetabular labral abnormality.  

An MRI of the bilateral hips from March 2007 showed no acute joint pathology, but hypotintense lesions of the right ileum may represent bone islands but correlation with plain radiographs were needed.

An April 2007 record from Dr. J.A.S. noted that the Veteran's lower extremity pain may be a rheumatologic condition such as arthritis, but that it was also possible he had radicular symptoms.

A laboratory report from April 2007 noted the Veteran was positive for "HLA B27;" however, there was no indication if this result was related to the Veteran's bilateral hip condition.  

In September 2007, the RO requested the Veteran be afforded a fee basis VA spine examination.  The orthopedist indicated that the claims file was reviewed.  The Veteran complained of pain over the lateral aspect of the hips with associated popping, the right hip was more symptomatic than the left.  He denied any significant loss of range of motion, swelling or flare-up of either hip.  Range of motion testing of the bilateral hips revealed:


Right
Left
Flexion
0 to 120 degrees
0 to 120 degrees
Abduction
0 to 40 degrees
0 to 40 degrees
Adduction
0 to 40 degrees
0 to 40 degrees
External rotation
0 to 45 degrees
0 to 45 degrees
Internal rotation
0 to 45 degrees
0 to 45 degrees
Extension
0 to 30 degrees
0 to 30 degrees

All motions were without significant pain.  Additionally, while there was no gross pain to palpation over the anterior hip capsule of either hip, there was moderate pain in the region of the greater trochanter.  There was mild crepitus with abduction and external rotation for both hips.  X-ray reports for both hips were read to show normal mineralization with good preservation in the hip space, with no evidence of fracture dislocation or gross degenerative changes in either hip. 

During an April 2009 Persian Gulf Protocol evaluation the Veteran noted that hip pain had not been problematic recently.  Hip pain was among the diagnoses.

In a May 2009 VA treatment record the Veteran complained of bilateral hip pain that was worse on the right than on the left.

In December 2009, the Veteran was afforded a VA joints examination; the claims file was not available or reviewed.  The Veteran related that he developed hip pain secondary to parachuting training while stationed in Afghanistan in 2002. Treatment included NSAIDS, physical therapy and an exercise program.   	In reviewing the symptoms, no deformity of the hips was observed.  The Veteran reported no giving way, no instability, no weakness or incoordination, no episodes of subluxation, dislocation or locking, no effusion and no flare-ups.  However, the bilateral hips were reported to be painful and stiff.  He did report tenderness and there was decreased speed in his range of motion.  On objective examination, the right hip was tender, and there was guarding of movement.  There was moderate pain to palpation over the right lateral trochanteric region.  The left hip was tender and there was guarding of movement and pain over the lateral aspect greater trochanter.

Range of motion testing showed:


Right
Left
Flexion
0 to 110 degrees
0 to 110 degrees
Abduction
0 to 40 degrees
0 to 40 degrees
Extension
0 to 20 degrees
0 to 20 degrees

It was noted that there was objective pain with active motion on the right side but not on the left side.  It was also noted that there was additional pain following repetitive motion, but no other limitations were observed.  X-rays studies from December 2009 were read to show trochanteric bursitis as well as minimal degenerative changes bilaterally.

VA treatment records from November 2010 noted the Veteran had complaints of bilateral hip pain.  Range of motion testing showed:


Right
Left
Flexion
0 to 30 degrees
0 to 45 degrees
Extension
0 to 30 degrees
0 to 45 degrees
Abduction
0 to 15 degrees
0 to 45 degrees
Adduction
0 to 10degrees
0 to 20 degrees

It was noted that the Veteran had a normal gait.

During his December 2010 Board hearing the Veteran testified that he could not remember if a goniometer during his 2007 or 2009 examinations.  He also testified that he was not made to repeat the range of motion testing three times.  He however also testified that the nurse practitioner in November 2010 had taken his "measurements."  He also testified that his hips are painful on motion.  He also testified that his employment was affected by a combination of his hips, knees and back.

Analysis

Left Hip

Effective April 2, 2007, service connection was awarded for left hip trochanteric bursitis.  The award was based on a finding of bursitis with an opinion that it was the result of military service.  It was noted that X-ray studies were negative for degenerative changes.  The Veteran was informed that a 10 percent rating could be assigned with a showing of painful and limited motion of a major joint.

It was not until December 2009 that X-ray films confirmed the finding of minimal degenerative changes.  At the same time, it was observed that there was pain on repetitive motion of the left hip, so as to meet the criteria for a 10 percent rating under Diagnostic Code 5003.  In the Board's opinion, beginning December 8, 2009, the evidence supports a 10 percent rating for left hip trochanteric bursitis.  However, a rating in excess of 10 percent is not warranted because the evidence of record does not demonstrate ankylosis of the left hip, limitation of extension to 5 degrees, limitation of flexion to 30 degrees, limitation of abduction to 10 degrees or limitation of rotation of the left leg.  As such, a rating of 10 percent, and no higher, for the left hip is warranted for the entire time on appeal.

Right Hip

Effective April 2, 2007, service connection was awarded for right hip trochanteric bursitis.  The award was based on a finding of bursitis with an opinion that it was the result of military service.  It was noted that X-ray studies were negative for degenerative changes.  The Veteran was informed that a 10 percent rating could be assigned with a showing of painful and limited motion of a major joint.

It was not until December 2009 that X-ray films confirmed the finding of minimal degenerative changes.  At the same time, it was observed that there was pain on repetitive motion of the right hip, so as to meet the criteria for a 10 percent rating under Diagnostic Code 5003.  In the Board's opinion, beginning December 8, 2009, the evidence supports a 10 percent rating for right hip trochanteric bursitis.  However, a rating in excess of 10 percent is not warranted because the evidence of record does not demonstrate ankylosis of the left hip, limitation of extension to 5 degrees, limitation of flexion to 30 degrees, limitation of abduction to 10 degrees or limitation of rotation of the left leg.  As such, a rating of 10 percent, and no higher, for the left hip is warranted for the entire time on appeal.

On November 9, 2010, range of motion testing for the right hip showed that a rating of 20 percent was warranted under DC 5252, as flexion was limited to 30 degrees.  A rating in excess of 20 percent is not warranted because the evidence of record does not demonstrate ankylosis of the left hip, limitation of extension to 5 degrees, limitation of flexion to 20 degrees, limitation of abduction to 10 degrees or limitation of rotation of the left leg.  As such, a rating of 10 percent, and no higher, for the right hip is warranted from December 8, 2009, to November 9, 2010, and a rating of 20 percent, and no higher, for the right hip is warranted from November 9, 2010.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here the Board finds that the Veteran is generally credible.  The Board believes that the Veteran has bilateral hip pain, as the claims file is replete with complaints of hip pain to various physicians.  During his Board testimony he noted that he was unsure if a goniometer was used to measure his range of motion testing.  He additionally noted that he was not asked to repeat his motion testing; however, the 2009 examination notes that repeated motion testing was accomplished.  As the Veteran noted he was unsure/could not remember what happened in the examinations, and because range of motion testing remained relatively consistent between the private fee-basis 2007 examination and the 2009 VA examination, the Board will rely on these tests.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no indication of any hospitalizations for his bilateral hip disorders, and he indicated that he did not have marked interference with employment due to his bilateral hips.  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

1.  For the period prior to December 8, 2009, an compensable initial disability rating for right hip trochanteric bursitis is denied.

2.  For the period from December 8, 2009, to November 8, 2010, an initial 10 percent rating for right hip trochanteric bursitis is allowed, subject to the criteria for the award of monetary benefits.

3.  For the period beginning November 9, 2010, an initial 20 percent rating for right hip trochanteric bursitis is allowed, subject to the criteria for the award of monetary benefits.

4.  For the period prior to December 8, 2009, an initial compensable disability rating for left hip trochanteric bursitis is denied.

5.  For the period beginning December 8, 2009, an initial 10 percent rating for left hip trochanteric bursitis is allowed, subject to the criteria for the award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


